UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 21, 2015 UNIFI, INC. (Exact name of registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 1-10542 (Commission File Number) 11-2165495 (IRS Employer Identification No.) 7201 West Friendly Avenue Greensboro, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (336) 294-4410 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On October 21, 2015, Unifi, Inc. (the “Registrant”) held its Annual Meeting of Shareholders (the “Annual Meeting”). The following are the voting results on each matter submitted to the shareholders at the Annual Meeting: Proposal 1: Election of Directors . The Registrant’s shareholders re-elected the following six nominees as directors, each to serve until the next annual meeting of shareholders or until his or her successor (if there is to be one) is duly elected and qualified, by the following votes: Name For Against Abstain Broker Non-Votes William J. Armfield, IV R. Roger Berrier, Jr. Archibald Cox, Jr. William L. Jasper Kenneth G. Langone Suzanne M. Present Proposal 2 : Advisory Vote on Executive Compensation . The shareholders approved, on an advisory basis, the fiscal year 2015 compensation of the Registrant’s named executive officers, by the following vote: For Against Abstentions Broker Non-Votes Proposal 3 : Ratification of the Independent Registered Public Accounting Firm . The shareholders ratified the appointment of KPMG LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending June 26, 2016, by the following vote: For Against Abstentions Broker Non-Votes — S IGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIFI, INC. By: /S/ W. RANDY EADDY W. Randy Eaddy General Counsel Dated: October 21, 2015
